Title: To John Adams from United States House of Representatives, 30 April 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					April 30, 1790
				
				The House of Representatives have passed a bill, entitled “An act supplemental to the act for establishing the salaries of the executive officers of government, with their assistants and clerks;”A bill, entitled “An act for the encouragement of learning, by securing the copies of maps, charts, books, and other writings, to the authors and proprietors of such copies, during the times therein mentioned;”A bill, entitled “An act providing the means of intercourse between the United States and foreign nations;” and,A bill, entitled “An act to provide for mitigating or remitting the forfeitures and penalties accruing under the revenue laws, in certain cases therein mentioned;” to which they request the concurrence of the Senate;The House of Representatives have also concurred in the bill, entitled “An act to continue in force an act passed at the last session of Congress, entitled ‘An act to regulate processes in the courts of the Unites States;” and in the bill, entitled “An act for the government of the territory of the United States south of the river Ohio,” with amendments; to which amendments they request the concurrence of the Senate;I am further directed to inform the Senate, that the House of Representatives have appointed Messrs. Sherman, Smith, of South Carolina, and Vining, a committee, to confer with any committee to be appointed by the Senate, to consider and report whether any, and what, further regulations are necessary for conducting the business between the two Houses; to which they request the concurrence of the Senate.
				
					
				
				
			